 



Amendment To amended and Restated Employment Agreement
     THIS AMENDMENT is made as of December 22, 2005 by and between Animas
Corporation (the “Company”) and Katherine E. Crothall (the “Executive”).
     WHEREAS, the Company and the Executive are parties to an Amended and
Restated Employment Agreement relating to the Executive’s employment dated as of
February 20, 2004 (the “Agreement”);
     WHEREAS, the Executive is a party to a Letter Agreement effective as of
December 16, 2005 that further amends the Agreement (the “Letter Agreement”);
     WHEREAS, Section 12.1 of the Agreement provides that the parties may agree
to amend the Agreement in writing;
     WHEREAS, the Company and the Executive wish to amend the Agreement
regarding the timing of the payments under this Agreement to the extent that
such payments may be subject to the penalties and additional tax provisions of
Section 409A of the Internal Revenue Code of 1986, as amended; and
     NOW THEREFORE, the parties hereby amend the Agreement effective as of the
date hereof as follows:
     1. The Agreement shall be, and it hereby is, amended with the addition at
the end thereof of a new Section 19 to read in its entirety as follows:

    “19. Internal Revenue Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, to the extent required to comply with Section 409A
of the Code, if the Executive is deemed to be a “specified employee” for
purposes of Section 409A(a)(2)(B) of the Code, the Executive agrees that the
payments and benefits due to the Executive under this Agreement in connection
with a termination of the Executive’s employment hereunder that would otherwise
have been payable at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period. In light of the uncertainty surrounding the application of
Section 409A of the Code, the Company cannot make any guarantee as to the
treatment under Section 409A of the Code of any payments made or benefits
provided under this Agreement.”

 



--------------------------------------------------------------------------------



 



     2. The Agreement, as amended by the Letter Agreement and the foregoing
changes, is ratified and confirmed in all other respects.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized representative, and the Executive has executed this
Agreement, in each case on the date first above written.

  ANIMAS CORPORATION



  By:  /s/ Richard A. Baron  

  Name & Title:  Richard A. Baron,
Vice President — Finance  



  KATHERINE D. CROTHALL     /s/ Katherine D. Crothall  

 